DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/15/2022, with respect to the rejection(s) of claim(s) 1,3,6 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP H6-142022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-8,10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONO (JPH06142022).
ONO discloses a cleaner comprising a main body 5 that generates a suction force to suck in dust with air by a motor; a handle 22 to be held by a user; a first switch member 23 that is disposed movably on the handle 22, and that switches between supplying and not supplying power to the motor by being moved; and a second switch member 26 that is disposed movably on the handle, and that, by being moved, moves the first switch member 22 so as to switch between supplying and not supplying power to motor 12, wherein the first switch member 23 is a trigger operation member capable of being pulled into the handle 22 (see figs. 1 and 3). Claim 1
The cleaner further comprises second switch member 26 is a slide operation member slidable with respect to the handle 22 (see fig.1a). Claim 3
ONO further shows the first switch member 23 and the second switch member 26 are configured such that, when the second switch member 26 is slid in a first direction, the second switch member 26 pulls the first switch 23 member into the handle 22, and when the second switch member 26 is slid in a second direction opposite to the first direction, the second switch member 26 allows the first switch member 23 to return to an original position (see figure 1a). Claim 4
Fig.1a shows a lock mechanism above element 35 for holding the second switch 26 in a predetermined locked position. Claim 5
Switch members 23 and 26 are positioned on the handle 22, as to be capable of operation by a finger of a user while holding the handle with one hand (See fig.1a). Claim 6
ONO also disclose the second switch member 26 includes a projection part 29 capable of coming into contact with the first switch member 23, and the first switch member 23, the second switch member 26 and the projection part 29 are configured such that, when the second switch member 26 is slid in the first direction, the projection part 29 comes into contact with the first switch member 23 so as to pull the first switch member 23 into the handle; and when the second switch member 26 is slid in the second direction (backwards), the projection part 29 is separated from the first switch member 23so as to allow the first switch member to return to the original position (see fig.1a). Claim 7
ONO disclose the handle 22 includes an engagement (positioned above element 35) that positions the second switch member 26 (shown in fig.1a), the second switch member 26 includes a tapered surface 35 that is disposed on an outer peripheral surface of the second switch member 26 and that functions as the lock mechanism, and the tapered surface is configured to restrict a movement of the second switch member, by being engaged with the engagement member (see fig.1a). Claim 8
ONO disclose an elastic member 38 that biases the first switch member 23 to return to the original position from a state being pulled into the handle, and the second direction is a direction different from a direction to which a biasing force of the elastic member 38 is applied. Claim 10

Allowable Subject Matter
Claim 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art US 2006001361 to Shimma et al. is considered pertinent to applicant's disclosure. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/13/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723